IN THE COURT OF APPEALS OF IOWA

                                     No. 18-0121
                               Filed January 23, 2019


BOBBY RAY DEVERS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Mark J.

Eveloff, Judge.



      Applicant appeals the district court’s summary dismissal of his fourth

postconviction-relief action. AFFIRMED.



      Joel Baxter of Wild, Baxter & Sand, P.C., Guthrie Center, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Vogel, C.J., and Vaitheswaran and McDonald, JJ.
                                           2

VOGEL, Chief Judge.

       Bobby Ray Devers, appeals the district court’s summary dismissal of his

fourth postconviction-relief (PCR) action. Because he has failed to generate a

genuine issue of material fact to warrant a trial on the merits, we affirm.

       We review this summary dismissal of the PCR application for errors at law.

Moon v. State, 911 N.W.2d 137, 142 (Iowa 2018).

       Devers was convicted of sexual abuse with a minor in 2004. We affirmed

his conviction on direct appeal. See State v. Devers, No. 04-0478, 2005 WL

724081, at *7 (Iowa Ct. App. Mar. 31, 2005). Three subsequent PCR applications

have been dismissed.1 In this fourth PCR application he raised two issues of

newly-discovered evidence, which he asserts provide an exception to the three-

year statute of limitations under Iowa Code section 822.3 (2017). However, the

PCR court, in a detailed discussion of the claims, found neither to be newly

discovered. Moreover, the State offered evidence that both claims were belied by

the original trial record and exhibits—namely a photographic line-up and testimony

as to what the victim was wearing. In addition, Devers admitted at the PCR hearing

that he was present at a pre-trial deposition and aware at the time—in 2003—of

an apparent inconsistency in descriptions of the victim’s clothing.




1
  The dismissal of Devers’ first PCR application was affirmed by this court in Devers v.
State, No. 08-0592, 2009 WL 1676643, at *5 (Iowa Ct. App. June 17, 2009). The second
was dismissed as untimely in 2012 and was dismissed by our supreme court as frivolous
in 2013 on direct appeal. The third application was filed in January 2014 and summarily
dismissed in March 2014. Similar claims asserted in a federal habeas action were denied
in 2011. See Devers v. Fayram, No. C09-139 EJM, 2011 WL 6328389, at *1 (N.D. Iowa
Dec. 16, 2011).
                                         3

       We agree with the PCR court that neither claim Devers now makes would

be newly-discovered evidence. Therefore, the PCR court’s grant of summary

dismissal is affirmed without further opinion. See Iowa Ct. R. 21.26(1)(b), (d), (e).

       AFFIRMED.